FERGUSON, Judge
(dissenting);
I dissent.
The majority of the Court this day repeals a provision contained in an Act of Congress. They do so not because the provision is unconstitutional or otherwise invalid but simply because they do not agree with it. Ar-*199tide 31(b), Uniform Code of Military-Justice, 10 USC § 831, provides that an accused, or person suspected of an offense, shall not be interrogated or a statement requested “without first informing him of the nature of the accusation.” This provision is clear. This provision is unambiguous. This provision should be strictly adhered to by this Court. In my view the fact that an accused is “clearly oriented” to an offense is not the same as “informing” him of the nature of the offense of which he is suspected. This is what Congress has clearly required.
Over a century ago, Chief Justice Marshall, in United States v Wiltberger, 5 Wheat 76, 95-96, stated the principle that:
“. . . The intention- of the legislature is to be collected from the words they employ. Where there is no ambiguity in the words, there is no room for construction.”
The pertinent provision of Article 31 (b) here under consideration has now been construed out of existence.
The Central Intelligence Corps agent testified that he did not advise the accused of the general nature of.any offense or offenses of which he was suspected. Furthermore, he testified that the statements were obtained not for court-martial purposes but “strictly for intelligence information.” Defense counsel raised timely objection to the admission of these extrajudicial statements into evidence on the ground that the accused had never been advised of ..the nature of the offenses of which he was suspected. The case is thus clearly within the language and mandate of Congress as found in Article 31 (b).' If the military is dissatisfied with the provision here under consideration, then proper recourse is to petition Congress for its repeal. That, however, is no concern of ours, for Congress has spoken clearly and forcefully in Article 31. If this Article be not upheld — in its entirety — when it “pinches” as well as when it “comforts,” then it might as well be abandoned altogether. I would reverse the decision of the board of review.